In an action to recover damages for personal injuries sustained as a result of a collision between two trolley ears, in one of which plaintiffs were passengers, the jury rendered a verdict in favor of plaintiff Postman for $1,300, and in favor of plaintiff Herbstman for $5,300. Defendant appeals from the judgment entered thereon. Judgment, insofar as it is in favor of respondent Herbstman, unanimously affirmed, without costs. No opinion. Judgment, insofar as it is in favor of respondent Postman, reversed on the facts and as to said respondent the action is severed and a new trial granted, with costs to appellant to abide the *718event, unless, within ten days from the entry of the order hereon, said respondent stipulate to reduce the verdict in her favor to $800, in which event, the judgment, insofar as it is in favor of said respondent and as so reduced, is unanimously affirmed, without costs. In our opinion, the verdict in favor of respondent Postman is excessive. Nolan, P. J., Adel, Wenzel, Schmidt and Beldoek, JJ., concur.